Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 14, 22, and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 stipulates that the polysiloxane- and organic polymer chains are bonded to one another, “at a specific repeating unit.”  It is not clear what Applicant intends to capture with this recitation.  The Specification makes clear that the organic polymer chain features hydrolysable silyl groups pendant thereto that participate in hydrolysis-condensation to form the polysiloxane domain and, thus, the polysiloxane is attached to the organic polymer at repeat units of the organic polymer comprising alkoxysilyl groups.  Is this what Applicant meant to articulate?  (The Examiner’s analysis makes assumptions about the synthetic approach that is not actually reflected in the language of claim 1.  If it could be assumed that this is how the copolymers are prepared, than the “specific” repeat units would intrinsically be those bearing reactive hydrolysable silyl groups.  It is completely possible, though, that the polysiloxane and organic polymer are joined via another structural attribute and, in those instances, it would not be clear what are the “specific” repeat units.

	The description of the method in claim 11 is confusing and seemingly redundant.  The first step in the body of the claim is a gelling step performed on an organic “precursor”, or polymer, chain bearing pendant hydrolysable silyl groups (or silicon atoms in the lexicon of the claim).  The gelling step, to the extent that it involves hydrolysable silyl groups, would entail hydrolyzing/condensing said groups thus it would seem that this is tacitly disclosed with the gelling step.  However, the next passage references the aforementioned hydrolysis/polycondensation step in such a way as to seemingly be a different step from the gelling step.  The Examiner is confident that this is not so but, rather, is an outcome of less-than-ideal claim construction.  Moreover, the third passage alludes to “forming an organic polymer chain containing a main chain of the organic precursor chain.”  Not only is this recitation unnecessarily verbose and confusing- do not the organic polymer chain and organic precursor chain refer to the same structural attribute of the copolymer- but the first passage/step discloses the organic precursor chain as having already been formed.  Wholesale revision of the method claim will be likely needed and Applicant is invited to contact the Examiner to discuss alternatives.
	Concerning claim 14, it is not evident what “continuously” means in the context of claim 11 from which claim 14 ultimately depends.  Claim 11 seems to define a step-wise method of copolymer formation where creation of the organic polymer main chain precedes formation of the siloxane polymer graft whereas claim 14 appears to indicate that their construction proceeds simultaneously.
	As for claim 22, it is surmised that, where the linking part L is absent, it should be inferred that the silicon atom of a polysiloxane is attached directly to the repeat unit.  That a practitioner of the 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It seems that Applicant might regard claim 12 as being further limiting of claim 11 by more particularly defining how the organic precursor chain is formed but all that claim 12 requires is that a compound containing polymerizable groups and silicon atoms with hydrolysable groups bonded thereto be polymerized without specifying what are the polymerizable groups.  To the extent that ANY polymer is formed by the polymerization of polymerizable groups and the organic precursor chain of claim 11 is said to have silicon atoms with hydrolysable groups, the Examiner would argue that claim 12 fails to substantively further limit claim 11.  Also, as before, at least one passage of claim 11 implies that the process begins with the provision of an already-polymerized precursor chain.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-13, 15-16, and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article entitled “Transparent, Superflexible, Doubly Cross-linked Polyvinylmethylsiloxane Aerogel Superinsulators via Ambient Pressure Drying” authored by Zu et al. and published in ACS Nano (2018) 12, 521-532.
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).  Finally, this rejection may be overcome by perfecting the foreign priority claim.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Zu summarizes in Figure 1 an effectively identical synthetic approach for making gels comprised of organic polymer- and polysiloxane chains wherein the degree of polymerization of the former is within the range stipulated in claim 7.  Curiously, there is no mention of the density of the aerogels 
All aspects of the method, including the employment of basic catalysts for the polysiloxane-forming step and a phase separation inhibitor that stabilizes the product are reflected in Figure 1.
Claims 1-4, 7-8, 10-11, 15-16, 18, 20-21, and 24 are rejected under 35 U.S.C. 102(a) as being anticipated by Murofushi et al., WO 2018/097106.
Murofushi teaches highly porous and heat-insulating [0032] xerogels/aerogels [0011] comprising a polysiloxane skeleton and an organic polymer chain [0012] where the latter is one selected from aliphatic polyethers, polyesters, or polycarbonates [0015+,0042-0048].  The copolymers are obtained by the cohydrolysis/condensation of one of the aforementioned organic polymers bearing hydrolysable silyl groups at least at its end, but also pendant to the backbone in some embodiments, with one or more of the alkoxysilanes outlined in [0057] in the presence of an acid or base.  See [0060-0062].  Of course, where the silane has at least one non-hydrolyzable hydrocarbon substituent such as in the case of dimethyldimethoxysilane, the resulting polycondensate is not silica, but a poly(organo)siloxane.  The pores are introduced by the removal of the solvent present when the copolymer gel is formed.  Suitable drying methods are mentioned in [0064-0065].  
The density of the resulting porous gels is not expressly disclosed but all of the literature devoted to xerogels/aerogels state that these materials, as a class, share the unique property of ultralow density, generally on the order of less than 0.5 g/cm3.  
Concerning claims 7 and 21, Applicant is directed to product example 1 [0095] where there is disclosed the preparation of a branched alkoxysilane-modified polyether prepared according to the 
As for claim 10, Applicant is directed to Tables 1 and 2 (not depicted in the machine translation) where entries 2, 5, and 6 all have thermal conductivities below the claimed threshold.  
It is emphasized here that claim 9, while not rejected over Murofushi because it reports a degree of transmittance for passage of light through a 1 mm thick sample, as opposed to 2 mm, may very well be inherently anticipated but the Examiner couldn’t unequivocally state that its limitation was necessarily met.

The ISA cites Ou et al., U.S. Patent Application Publication No. 2005/0192366 as being an obstacle to the patentability of the instant invention.  Ou teaches the production of ormosil (organically-modified silica) aerogels featuring acrylic polymer chains as the organic component having utility as thermal insulators [0028].  The organic component is covalently bonded to the silica gel framework via a non-hydrolyzable silicon-carbon linkage [0050].  The inorganic-organic copolymer is obtained by the co-hydrolysis/polymerization of trialkoxysilyl groups-functionalized acrylic polymers with silica precursors [0056].   Aerogels obtained from the drying of the polymer products have a density between 0.01 and 0.35 g/cm3 according to [0074].  However, the claimed gels are differentiated from those of the prior art in that polysiloxane and silica are related, but distinct, materials.  
Rezaei et al., U.S. Patent Application Publication No. 2019/0309134 is of interest because it repeatedly cites to Applicants’ own related work in trying to distinguish their invention.  Like the instant invention, the reference is directed to hybrid aerogels derived from polymeric precursors such as vinyl polymer with a “large repetition” of “functional side groups that can turn into metal oxides”, (meaning alkoxysilane groups) [0012-0013,0034] such as a homopolymer of vinyltrimethoxysilane [0037-0038].  However, a key distinction from the perspective of the claims is that the organic polymer is linked not to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 29, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765